NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted July 15, 2013
                                  Decided August 20, 2013

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             WILLIAM J. BAUER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge



No. 12‐3707

UNITED STATES OF AMERICA,                            Appeal from the United States 
          Plaintiff‐Appellee,                        District Court for the Southern 
                                                     District of Illinois.
       v.
                                                     No. 09 CR 40070
TERRENCE R. VANCE,
          Defendant‐Appellant.                       J. Phil Gilbert, 
                                                          Judge.



                                          O R D E R

     This is Terrence R. Vance’s second time before us challenging the sentence he received
for  dealing  drugs.  In  March  2010,  Vance  pleaded  guilty  to  possession  with  intent  to
distribute crack cocaine (Count One) and possession with intent to distribute five or more
grams of crack cocaine (Count Two). See 21 U.S.C. § 841(a)(1). The district court gave him
the business, sentencing Vance to concurrent 262‐month terms of imprisonment, an 8‐year
No. 12‐3707                                                                                      Page 2


term of supervised release on Count One, and a concurrent 6‐year  term  of  supervised
release  on  Count  Two.  Vance  appealed,  arguing,  among  other  things,  that  the  Fair
Sentencing  Act  of  2010  (FSA),  124  Stat.  2372,  which  reduced  the  sentencing  disparity
between powder cocaine and crack cocaine offenses, applied to him. United States v. Vance,
659 F.3d 613 (7th Cir. 2011). Based on our then‐precedent that the FSA did not apply to
defendants who committed offenses prior to August 3, 2010, but who were sentenced after
that date, we affirmed. Id.; see United States v. Fisher, 635 F.3d 336, 340 (7th Cir. 2011).  

     The Supreme Court overruled our precedent in Dorsey v. United States, ___ U.S. ___,
132 S. Ct. 2321 (2012). Vance petitioned the Supreme Court for a writ of certiorari, which
the Court granted. Vance v. United States, 133 S. Ct. 65 (2012). In doing so, the Court vacated
the judgment and remanded the case to us for further consideration in light of Dorsey. Id. 
On August 27, 2012, we vacated Vance’s sentence and remanded the case to the district
court on the narrow issue of resentencing under the FSA.  

     The district court resentenced Vance in November 2012. This time, the district court
imposed a sentence of concurrent 200‐month terms of imprisonment and concurrent 6‐year
terms of supervised release on each count. Vance filed a timely notice of appeal, but his
appointed attorney contends the appeal is frivolous and seeks to withdraw pursuant to
Anders v. California, 386 U.S. 738, 744 (1967). Vance opposes counsel’s motion. See Cir. R.
51(b). We confine our review to the issues identified in counsel’s facially‐adequate brief
and Vance’s response. See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). We
also note that this is a subsequent appeal after a remand, so this appeal is limited in scope:
arguments that were made or could have been made in the previous appeal cannot be
raised  now.  United  States  v.  Barnes,  660  F.3d  1000,  1006  (7th  Cir.  2011);  United  States  v.
Sumner, 325 F.3d 884, 891‐92 (7th Cir. 2003). Accordingly, this appeal is confined to the
district court’s application of the FSA to the facts of this case and whether the sentence
imposed is procedurally unsound or substantively unreasonable.

      Counsel addresses each of these issues. As to the calculation of the Guidelines range
in accordance with the FSA, counsel explains the new Guidelines range and concludes any
challenge would be frivolous. Originally, the base offense level for Vance was 37 because
he was a career offender, see U.S.S.G. § 4B1.1, and the maximum penalty of the offenses was
life imprisonment. Pursuant to the FSA, the maximum penalty for both counts is now 30
years’ imprisonment; thus, Vance’s base offense level is 34. Vance was given a three‐level
reduction for acceptance of responsibility, see U.S.S.G. § 3E1.1, so his total offense level is
31. The Guidelines range for a person with a total offense level of 31 with a criminal history
No. 12‐3707                                                                                Page 3


category  of  VI,  as  Vance  has,  is  188  to  235  months’  imprisonment.  The  district  court
accepted this Guidelines range calculation, and neither counsel nor Vance identifies any
problems with the Guidelines range correction on remand. We similarly find no error in
the calculation.

     Counsel  has  likewise  not  identified  any  procedural  errors  in  the  district  court’s 
assessment of an appropriate sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). He
does not direct us to anything indicating that the district court treated the Guidelines as
mandatory, failed to consider the 18 U.S.C. § 3553(a) factors, selected a sentence based on
clearly erroneous facts, or failed to adequately explain the chosen sentence. Furthermore,
counsel has not identified any reason for us to disregard the presumption of reasonableness
applicable to Vance’s sentence, which is toward the low end of the properly calculated
Guidelines range. See United States v. Rivera, 463 F.3d 598, 602 (7th Cir. 2006) (“A sentence
…  that  falls  within  a  properly  calculated  Guidelines  range  is  entitled  to  a  rebuttable
presumption of reasonableness.”). The district court’s analysis adequately explained the
reasons behind the chosen sentence, including Vance’s “horrendous past,” the need to
protect the public from additional crimes, the issue of adequate deterrence, and the nature
and circumstance  of  Vance’s  offenses. Vance  does not  address in his brief the issue  of
procedural or substantive unreasonableness, and in light of the district court’s analysis, we
agree with counsel that any challenge to Vance’s sentence on these grounds would be
frivolous as well.

     We briefly highlight the fact that counsel and Vance each discuss the merits of whether
Vance is a “career offender” pursuant to U.S.S.G. § 4B1.1. But the time to challenge that
designation  was  during  Vance’s  first  appeal.  The  scope  of  our  remand  was  limited  to
determining  Vance’s  Guidelines  range  in  accordance  with  the  FSA,  and  the  FSA  has
nothing  to  do  with  Vance’s  designation  as  a  career  offender  under  §  4B1.1.  Vance  is,
therefore, prohibited from challenging it on appeal now. See United States v. Parker, 101 F.3d
527, 528 (7th Cir. 1996) (“A party cannot use the accident of a remand to raise in a second
appeal an issue that he could just as well have raised in the first appeal because the remand
did not affect it.”). If Vance is convinced his counsel’s performance in failing to effectively
challenge his career offender designation was subpar, Vance may file a motion for post‐
conviction relief pursuant to 28 U.S.C. § 2255.

    We GRANT counsel’s motion to withdraw and DISMISS the appeal.